Judgment Supreme Court, New York County (Jerome Hornblass, J.), rendered June 7, 1989, convicting defendant, after a jury trial, of grand larceny in the fourth degree and sentencing him, as a predicate felony offender, to a term of imprisonment of from 2 to 4 years, unanimously affirmed.
Defendant and two cohorts were riding the subway about midnight and observed by the subway conductor as they moved to successive cars at successive stations. They were seen, through a mirror in the subway "cab”, entering the conductor’s car, with the cohorts sitting down on either side of the sleeping victim, and defendant sitting across the aisle. As defendant looked up and down the car, the cohorts slit the *131still sleeping victim’s pockets with a razor blade and removed a wallet and other items. At one station, one of the cohorts took several wallets out of his pocket, placed them in a bag, and threw them out of the train car door. The conductor called police and pointed the three out when they arrived. When police entered the car, defendant immediately walked off the train, but was shortly thereafter apprehended with a razor blade of the same type found on one of his cohorts. This direct and circumstantial evidence was sufficient to permit an inference that defendant was an accomplice of the other two, serving as their lookout (see, People v Barnes, 50 NY2d 375, 380-381). On this record the jury could make such a finding beyond a reasonable doubt without accepting the People’s argument, made in passing on summation, without defense objection, and for which there was insufficient evidentiary support, that defendant’s role was analogous to Fagin’s in "David Copperfield”, and that he was supervising the larcenous activities of his "pupils”.
Finally, we find no error in the court’s charge warranting a new trial. Concur—Sullivan, J. P., Milonas, Kassal, Wallach and Smith, JJ.